  Case 8:19-cv-00827-JVS-DFM Document 73 Filed 01/07/20 Page 1 of 6 Page ID #:686

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-827 JVS (DFMx)                                       Date   January 7, 2020

 Title             Michael Young v. Mophie, Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Bifurcate Discovery

       Pursuant to Federal Rules of Civil Procedure 1, 23 and 42(b), Defendant Mophie,
Inc. (“Mophie”) moved to bifurcate discovery. Mot., Dkt. Nos. 64, 65. Plaintiffs
Michael Young (“Young”) and Dan Dolar’s (“Dolar”) (together – “Plaintiffs”) opposed.
Opp’n, Dkt. No. 66. Mophie replied. Reply, Dkt. No. 67.

         For the following reasons, the Court GRANTS the motion.

                                                    I. BACKGROUND

       The following facts are alleged in Plaintiffs’ First Amended Complaint (“FAC”)
which they filed on June 13, 2019. Dkt. No. 22. Mophie manufactures, markets, and
distributes for sale to consumers nationwide a number of portable chargers for portable
electronic devices (also known as “Power Banks”) under the Powerstation and Juice Pack
labels (the “Products”). Id. ¶ 3. Mophie represents the Products’ capacities as measured
in milliampere-hours (“mAh”) on the products’ packaging. Id.

      In early 2018, Young, a citizen and resident of Florida, purchased the Juice Pack
compatible with his Samsung Galaxy Note8 phone from a Best Buy store. Id. ¶ 10. He
read and relied upon the rated mAh of power Mophie asserted the charger provided. Id. ¶
11. Upon receiving the charger, Young “was disappointed to find he was forced to
recharge his Mophie more often than he expected.” Id. ¶ 12. Young would consider
purchasing the Power Bank again if he could trust that Mophie’s representations about its
mAh rating were correct going forward. For example, if the Power Bank was redesigned
to make the representations about it correct, or if the Power Banks label and advertising
depicted the Power Banks’ mAh and it was priced accordingly. Id. ¶ 13.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
  Case 8:19-cv-00827-JVS-DFM Document 73 Filed 01/07/20 Page 2 of 6 Page ID #:687

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 19-827 JVS (DFMx)                             Date   January 7, 2020

 Title          Michael Young v. Mophie, Inc.

       In 2017, Dolar purchased a Juice Pack compatible with his Pixel XL phone. Id. ¶
14. Dolar is a citizen and resident of California. Id. Dolar, who is a computer
technician, read and relied upon the rated 2,950 mAh of power Mophie asserted the
Product provided. Id. ¶ 15. Upon receiving the Product, Dolar was disappointed,
finding that it did not keep his phone charged for as long as he expected. Id. ¶ 16. Dolar
has a substantial need for a Power Bank and would consider purchasing the Product again
if he could trust that Mophie’s representations about its mAh rating were correct going
forward. For example, if the Product was redesigned to make the representations about it
correct. Id. ¶ 17.

       Plaintiffs allege “[t]esting conducted on over a dozen of the Products revealed
shortfalls across [Mophie’s] product line.” Id. ¶ 23. Plaintiffs allege that Mophie
“knew, at the time it sold the Products to Plaintiffs and the other class members, that the
Products’ true capacity was substantially less than what [Mophie] had represented.” Id.
And, Mophie “intentionally misrepresented the Products’ capacity to Plaintiffs and the
other class members to induce them to purchase and pay a premium for the Products.” Id.

       According to Plaintiffs, Mophie’s “marketing of the Power Banks’ mAh capacity
misleadingly fails to account for the fact that the Products are technologically incapable
of delivering the full amount of power for which the internal batteries are rated.” Id. ¶
25. The chargers “can never deliver the amount of power held by the internal batteries to
a consumer’s device because, before it can be delivered, its voltage must be converted,
resulting in a loss of up to one-quarter of the batteries’ theoretical power, and the internal
circuitry must be powered.” Id. Plaintiffs allege that “[b]ecause this power can never be
delivered to a consumer’s device, it is deceptive to base marketing statements on a
theoretical battery capacity that Products are incapable of actually delivering.” Id.

      Plaintiffs purchased Power Banks that Mophie “asserted had a ‘2950 mAh’
capacity,” but “it was impossible for [their] devices to actually deliver that much power.”
Id. ¶¶ 26-27. Mophie is able to sell more of, and charge more for, the Products, than it
could if they were labeled accurately. Id. ¶ 5. Mophie was motivated to mislead
consumers to take away market share from competing products, thereby increasing its
own sales and profits. Id.

      Plaintiffs allege that “the most important factor for consumers” in choosing a
charger “is its capacity,” as measured by mAh. Id. ¶ 21. “The higher the mAh, the
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                           Page 2 of 6
  Case 8:19-cv-00827-JVS-DFM Document 73 Filed 01/07/20 Page 3 of 6 Page ID #:688

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 19-827 JVS (DFMx)                            Date   January 7, 2020

 Title          Michael Young v. Mophie, Inc.

greater the ability to recharge [portable electronic devices] before the Power Bank itself
must be recharged.” Id. Consumers thus have a strong preference for, and pay more for,
Power Banks with a higher mAh. Id.

       Plaintiffs, individually and on behalf of a class of similarly situated consumers,
bring this action against Mophie, seeking redress for its unlawful, unjust, unfair, and
deceptive practices in misrepresenting the capacity of the Products in violation of state
law. Id. ¶ 6. Plaintiffs characterize “Nationwide Class” as:

         All consumers who purchased the Products within the United States. Excluded from
         the Class is anyone who received a refund, as well as any of Defendant’s officers,
         directors, or employees; officers, directors, or employees of any entity in which
         Defendant currently has or has had a controlling interest; and Defendant’s legal
         representatives, heirs, successors, and assigns.

Id. ¶ 29. Plaintiffs also bring the action on behalf of a “California Class” and a “Florida
Class.” Id. ¶¶ 31-32.

       Plaintiff’s FAC asserts eight causes of action: (1) unfair and deceptive acts and
practices in violation of the California Consumer Legal Remedies Act (“CLRA”) (id. ¶¶
42-52); (2) violations of California’s False Advertising Law (“FAL”) (id. ¶¶ 53-60); (3)
violation of California’s Unfair Competition Law (“UCL”) (id. ¶¶ 61-72); (4) violation of
the Florida Deceptive and Unfair Trade Practices Act (Id. ¶¶ 73-82); (5) violation of
materially identical state consumer protection statutes (Id. ¶¶ 83-92); (6) violation of the
Magnuson-Moss Warranty Act (id. ¶¶ 93-107); (7) Breach of Express Warranty (id. ¶¶
108-116); and (8) Unjust Enrichment (id. ¶¶ 117-127.)

      Mophie moved to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1)
and 12(b)(6). Mot., Dkt. No. 31. The Court granted in part and denied in part the motion
on October 9, 2019. Order, Dkt. No. 59. Mophie answered the FAC on October 23,
2019. Dkt. No. 61.

                                   II. LEGAL STANDARD

     Federal Rule 42(b) gives the Court broad discretion to bifurcate proceedings “[f]or
convenience or to avoid prejudice, or to expedite and economize.” Fed. R. Civ. P. 42(b).
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                          Page 3 of 6
  Case 8:19-cv-00827-JVS-DFM Document 73 Filed 01/07/20 Page 4 of 6 Page ID #:689

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.        SACV 19-827 JVS (DFMx)                                           Date   January 7, 2020

 Title           Michael Young v. Mophie, Inc.

Under Rule 42(b), courts have “power to limit discovery to the segregated issues . . . One
of the purposes of Rule 42(b) is to permit deferral of costly and possibly unnecessary
discovery proceedings pending resolution of potentially dispositive preliminary issues.”
Ellingson Timber Co. v. Great N. Ry. Co., 424 F.2d 497, 499 (9th Cir. 1970). See also
Fed. R. Civ. P. 1 (the Federal Rules of Civil Procedure “should be construed and
administered to secure the just, speedy, and inexpensive determination of every action
and proceeding”); Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803–04
(Fed. Cir. 1999) (“A district court has broad powers of case management, including the
power to limit discovery to relevant subject matter and to adjust discovery as appropriate
to each phase of litigation.”).

       “Among the matters the court may consider in deciding whether to bifurcate are:
(1) the overlap between individual and class discovery, (2) whether bifurcation will
promote Federal Rule of Civil Procedure 23’s requirement that certification be decided at
an early practicable time, (3) judicial economy, and (4) any prejudice reasonably likely to
flow from the grant or denial of a stay of class discovery.” True Health Chiropractic Inc
v. McKesson Corp., 2015 WL 273188, at *1 (N.D. Cal. Jan. 20, 2015) (international
quotation marks and citation omitted).

                                               III. DISCUSSION

       Mophie “proposes that discovery focus first on the specific issues related to
Plaintiffs’ personal claims and the two Mophie Juice Packs Plaintiffs allege they
purchased,” because “[t]his discovery will be far narrower and focused . . .” and result in
significant cost savings. Mot at 9. Then, “[t]he case should proceed to class discovery
and the associated expense incurred only if Plaintiffs’ individual claims survive summary
judgment in part or in full . . .” Id. Mophie’s motion includes the following proposed
schedule:

         Phase I Fact Discovery Cut-Off (individual claims): February 14, 2020
         Summary Judgment: February 28, 2020
         Phase II Fact Discovery Cut-Off (putative class claims): July 31, 20201
         Expert Discovery Cut-Off: August 28, 2020
         Class Certification Motion Deadline: September 11, 2020

         1
             Plaintiffs specifically object to this deadline. See Opp’n at 8-9.
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                  Page 4 of 6
  Case 8:19-cv-00827-JVS-DFM Document 73 Filed 01/07/20 Page 5 of 6 Page ID #:690

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-827 JVS (DFMx)                                     Date    January 7, 2020

 Title          Michael Young v. Mophie, Inc.

         Hearing on Class Certification: October 26, 2020
         Law and Motion Cut-Off: February 8, 2021.

Id. at 10.

       Plaintiffs argue that the individual issues Mophie has identified overlap with issues
relevant to class certification and discovery. Opp’n at 4-6. Further, Plaintiffs contend
that Mophie’s proposed schedule is inefficient and unfair, because Plaintiffs would be
“stymied from conducting discovery and bringing their own dispositive motions,” and
because the schedule would give Mophie “multiple bites at the apple, multiplying the
Court’s workload in the process . . .” Id. at 7. Plaintiffs further suggest that Mophie has
not established any burdens associated with the status quo. Id. at 8.2 Finally, Plaintiffs
argue that the proposed schedule is unworkable and unfair because the suggested amount
of time between a hearing on summary judgment (April 2020) and closure of class
discovery (July 31, 2020) is too short. Id. at 8-9.

       Mophie has identified burdens associated with class discovery that will consume
significant resources. Mot. at 8-9. Further, Mophie persuasively argues that resources
can be saved by resolving the individual claims at the outset. Id. at 6-8.

       The Court has weighed the potential convenience to the parties, impact on judicial
economy, and potential prejudice to Plaintiffs and finds that Mophie has met its burden to
demonstrate that bifurcation of discovery is appropriate. Phased discovery may prevent
the parties from engaging in broad and possibly wasteful efforts. Proceeding
immediately on all classwide issues would subject the parties to highly extensive
discovery that may ultimately be unnecessary if Mophie prevails on dispositive motions
regarding Plaintiffs’ individual claims. See Deleon v. Time Warner Cable LLC, 2019
WL 10674767, at *2 (C.D. Cal. Nov. 2, 2009) (explaining that,“[w]ith bifurcation, if
Plaintiff’s claims fail completely, resources that would’ve been expended on class
discovery will be saved,” and that “[i]f Plaintiff’s claims fail in part, the scope of
discovery will be narrowed and resources will be saved.”).

         However, the Court agrees with Plaintiffs that the proposed deadline of July 31,

         2
          The Court disagrees with this argument, as Mophie specifically outlines the costs of gathering
data that may be relevant to the putative class claims. Mot. at 9.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 5 of 6
  Case 8:19-cv-00827-JVS-DFM Document 73 Filed 01/07/20 Page 6 of 6 Page ID #:691

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 19-827 JVS (DFMx)                                     Date     January 7, 2020

 Title          Michael Young v. Mophie, Inc.

2020 for the second phase of fact discovery is too soon after the proposed hearing on
summary judgment. At the hearing on this motion, the parties agreed that they would
meet and confer on a revised schedule and submit it to the Court.

       Further, any summary judgment motion regarding damages, with respect to the
individual plaintiffs, will be limited to damages in fact, namely, Article III standing
issues. Finally, the Court agrees that the individual plaintiffs should only be deposed one
time, absent good cause, and expects that those depositions will cover any issues
necessary and relevant to class certification.

                                     IV. CONCLUSION

         For the foregoing reasons, the Court GRANTS the motion.


                 IT IS SO ORDERED.




                                                                                            :         0

                                                    Initials of Preparer      lmb




CV-90 (06/04)                       CIVIL MINUTES - GENERAL                                      Page 6 of 6
